After Remand, from the Supreme Court

PER CURIAM.
The prior judgment of this court has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Alfa Financial Corp., 762 So.2d 850 (Ala.1999). On remand to this court, and in compliance with the Supreme Court’s opinion, the partial judgment on -the pleadings entered by the trial court in favor of Alfa Financial Corporation is hereby affirmed “to the extent it holds that the Smiths can recover only an amount equal to the difference between the amount of interest Alfa actually charged and some lesser amount of interest that a licensed creditor would have charged.” 762 So.2d at 855. To the extent that the trial court’s judgment holds otherwise, it is reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
AFFIRMED IN PART; REVERSED IN PART; AND REMANDED.
All the judges concur.